           Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 1 of 86



1                                IN THE UNITED STATES DISTRICT COURT
2

3                          FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                 Case No.: 1:18-cv-08653-VEC-SDA
5                   Plaintiff,
6
     vs.                                                DEFENDANT’S ANSWER TO
                                                        SUPPLIMENTED SECOND AMENDED
7                                                       COMPLAINT
     JASON GOODMAN,
8
                    Defendant
9

10
            Defendant Jason Goodman Pro Se respectfully for his answer, alleges as follows on
11
     personal knowledge as to matters relating to them, and on information and belief as to all other
12

13
     matters.

14          I hereby attest that the pleadings herein are accurate and true under penalties of perjury.

15   Further, I hereby attest that the attached exhibits are accurate and true copies of source
16
     documents as described.
17

18

19

20   Respectfully submitted

21   January 28, 2021
22
     ____________________________________________________
23   Jason Goodman, Defendant, Pro Se
     252 7th Avenue Apt 6s
24   New York, NY 10001
     (323) 744-7594
25
     truth@crowdsourcethetruth.org
26

27

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 1
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 2 of 86



1         ANSWER TO SUPPLEMENTED SECOND AMENDED COMPLAINT
2
                      1. The allegations of Paragraph 1 are partially admitted and partially denied.
3
       Defendant admits to being a resident of New York and to operating social media accounts
4

5      under the name Crowdsource the Truth. However, persistent extrajudicial actions undertaken

6      by the Plaintiff have resulted in the termination of several of Defendant’s social media
7      accounts. Specifically, Goodman’s access to Facebook and all previous contents, images,
8
       video, messages, comments including other social media accounts linked to Facebook such
9
       as Instagram, Oculus and others have been terminated. Goodman’s appeals to restore the
10

11     social media accounts have been denied. Goodman prays the court will find Plaintiff’s

12     ongoing extra judicial activities constitute deliberate outside interference in this instant legal
13     matter. Plaintiff’s actions have effectively destroyed elements of evidence that are in part the
14
       focus of interest in this legal action. This effort serves to supersede the role of the court in
15
       deciding the outcome in these controversies and has delivered the Plaintiff partial, instant
16

17
       relief for claims he has yet to prove. Goodman hopes the court will find Plaintiff in

18     contempt, in part for his actions to deliberately cause third parties to destroy relevant
19     evidence that could be used against him. Goodman’s Twitter linked video account on
20
       Periscope has also been terminated along with third party comments and other relevant
21
       evidence. In addition to his excessive filings in this matter, Plaintiff has engaged in a
22

23
       similarly energetic effort to file a litany of complaints and engage in additional activities

24     including publication of false and defamatory allegations as previously plead. Plaintiff has
25     also continued his persistent harassment of Defendant’s service providers including Patreon
26
       and their legal representatives. On January 10, 2021 Plaintiff sent an email to Colin Sullivan,
27
       inside counsel for Patreon as well as numerous government officials and members of the
28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 2
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 3 of 86



1      press including CNN and CBS news falsely alleging that Defendant “acted as an outside
2
       agitator at the recent breach of the U.S. Capitol”. This email included a “Draft Complaint”
3
       connected to a threatened new action in United States District Court Northern District
4
       Oakland which at the time of this writing remains unfiled. (EXHIBIT A) The complaint has
5

6      not been filed and therefore the Plaintiff should not enjoy immunity from the defamatory

7      claims stated therein. In today’s unprecedented “cancel culture” driven frenzy we hear daily
8
       news reports about people losing their jobs, their reputations or being treated as guilty due to
9
       mere accusations. Plaintiff’s objective is clear. These extrajudicial efforts aim to force the
10
       very relief he seeks in this legal action. Plaintiff is determined to destroy Defendant’s ability
11

12     to conduct business by any means available to him, effectively attempting to sidestep any

13     potential judgment of this court.
14

15            2. The allegations in Paragraph 2 are denied. Goodman is actually being sued

16     because the Plaintiff is a malicious and vexatious litigant working to suppress Defendant’s
17
       first amendment rights and to destroy his business, reputation and ability to earn money.
18
       Defendant lacks sufficient knowledge to admit or deny musculoskeletal damage, but
19
       Plaintiff’s own public statements reveal a family history of medically diagnosed severe
20

21     mental illness and indicate the Plaintiff could pose a threat to himself, those around him and

22     members of the general public including the Defendant.
23

24            3. The allegations in Paragraph 3 are denied. Defendant has never knowingly made

25     a false statement of fact in any broadcast on Crowdsource the Truth. The statement
26
       “continuous non-stop weekly broadcasts” as it pertains to the Plaintiff is absolutely false.
27
       Goodman has produced over two thousand five hundred videos under the brand name
28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 3
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 4 of 86



1      Crowdsource the Truth since its inception in 2016. As many as seven to ten broadcasts are
2
       produced each week. Only a small number of these videos even mention the Plaintiff let
3
       alone feature him, his likeness or any information related to him. This is demonstrated by the
4
       small number of video examples offered in Plaintiff’s numerous filings. It is materially
5

6      misleading to refer to the isolated selection of videos pertaining to Plaintiff as “continuous

7      non-stop weekly” broadcasts. Defendant would like to call the court’s attention to Plaintiff’s
8
       frequent reference to Steele v Goodman, a similarly vexatious and frivolous lawsuit brought
9
       against Defendant by a close associate of Plaintiff’s brother, Robert David Steele. The court
10
       may recall Plaintiff has been denied repeated attempts to intervene in Steele v Goodman.
11

12     Defendant restates his allegation that Plaintiff has collaborated directly or indirectly with

13     third parties to facilitate additional lawsuits against Defendant, including Steele v Goodman
14
       which was dismissed in September 2020.
15

16            4. Defendant admits that Plaintiff relies on his claims but denies the validity of
17
       Plaintiff’s claims. Additionally, with regard to financial damages, Plaintiff has offered no
18
       evidence of actual financial injury, only conclusory statements of expected or estimated
19
       financial injury which are contradicted by his own public claims of being retired and
20

21     receiving Military and or other financial benefits leaving him with ample time to do nothing

22     more than sue the Defendant and waste valuable public resources including those of this
23
       honorable court.
24

25            5. The allegations of Paragraph 1 are partially admitted to and partially denied.
26
       Defendant admits he is a limited purpose public figure as a result of his broadcasts on
27
       YouTube and other social media channels. Goodman admits that these broadcasts have been
28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 4
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 5 of 86



1      viewed by hundreds of thousands of viewers around the world and that he maintains his
2
       primary business address in New York City. Goodman admits that he is being sued by
3
       Plaintiff, however he denies making any false defamatory, slanderous or libelous statements
4
       targeted to destroy the Plaintiff’s career, profession or trade. Ironically, this is what the
5

6      Plaintiff has repeatedly and consistently attempted to do to Defendant.

7
              6. The allegations in paragraph 6 are denied.
8

9
              7. The allegations in paragraph 7 are partially admitted to and partially denied.
10
       Goodman admits to being the CEO of Multimedia System Design, Inc. and admits the
11

12     corporate entity owns the Trademark Crowdsource the Truth. This trademark was sought

13     after agents and / or associates of the Plaintiff attempted to create hoax web pages using the
14
       Tradename Crowdsource the Truth. Specifically, Manuel Chavez III posted a Linkedin.com
15
       profile page (since removed) using Crowdsource the Truth graphics and claiming he had
16
       been hired by Crowdsource the Truth. After this hoax was perpetrated, Goodman sought a
17

18     trademark for the brand name.

19
              8. The allegations in paragraph 8 are partially admitted and partially denied.
20

21     Defendant denies the designation “alt-right”. This term has no legal or technical definition

22     but is an internet born colloquialism frequently used to describe supporters of Nazism, white
23     supremacy and the malicious online movement Q-anon among other objectionable things.
24
       As a person of Jewish descent with relatives who specifically fled Europe during the rise of
25
       Nazism, Defendant takes personal offense at this grotesque false statement from Plaintiff.
26

27     Goodman is not alt-right, has never supported Nazism, white supremacy or Q-anon and

28     specifically denounces and rejects each of these movements and political ideologies. This is
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 5
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 6 of 86



1      yet another example of the Plaintiff falsely ascribing statements or attributes to Defendant in
2
       his persistent malicious effort to destroy Defendant’s reputation and attempt to prejudice this
3
       court. Defendant denies being an all-purpose public figure, this designation is generally
4
       reserved for people who are world renowned such as Presidents, royalty or international
5

6      celebrities. Defendant further denies disseminating any malicious defamatory, slanderous or

7      libelous material at any time. Defendant admits to operating the enumerated social media
8
       accounts with the exception of Facebook and its related entities (Instagram, etc). Goodman’s
9
       Facebook and related accounts were terminated on or around October 2020. Based on his
10
       ongoing malicious activities, Defendant suspects this termination was motivated by
11

12     complaints and or false allegations from Plaintiff. Facebook has offered no specific details as

13     to why this account was terminated and no opportunity for appeal. In a post on his
14
       SDNY.info blog, Plaintiff created a fraudulent headline claiming to expose a link between
15
       Defendant Goodman and Q-anon despite the fact that no such link exists. (EXHIBIT B).
16
       There is not and has never been a link between Q anon and the Defendant, but with almost
17

18     clairvoyant prescience, the Plaintiff has attempted to create connections between Defendant

19     and this toxic hoax that now costs people their reputations and even their freedom. The
20
       coincidental nature of Plaintiff’s actions should not be ignored.
21

22            9. The allegations in paragraph 9 are denied. Defendant has never knowingly made
23
       a false statement, has never knowingly deceived his audience or engaged in fraud. Defendant
24
       specifically denies the claim of disseminating false narratives and reminds the court that this
25
       description in fact matches Plaintiff’s ongoing behavior.
26

27

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 6
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 7 of 86



1             10. The allegations in paragraph 10 are denied. This is further description of
2
       Plaintiff’s own actions. Plaintiff even references the hoax activities in the port of Charleston
3
       in which his brother played the key role. Attached (EXHIBIT C) is a publicly released,
4
       redacted version of an FBI official report into the events of June 14, 2017 at the Port of
5

6      Charleston. The report goes into extensive detail about Plaintiff’s brother George Webb

7      Sweigert and his arrest in Zanesville Ohio subsequent to the event. The report discusses the
8
       YouTube broadcast in question, but it does not mention Goodman because the FBI knows as
9
       Defendant has stated, Goodman did nothing wrong and acted only in good faith out of an
10
       abundance of caution. The publication referenced by Plaintiff is a self-published book
11

12     authored by Plaintiff with the specific intent of misrepresenting facts in the Port of

13     Charleston matter.
14

15            11. The allegations in paragraph 11 are denied. The subscription numbers and dollar

16     amounts have been fabricated by Plaintiff with no actual source information beyond his own
17
       guess. No donations are made to Crowdsource the Truth, this wording implies a charitable
18
       gift. Defendant sells sponsorships directly to viewers much as traditional news programs sell
19
       sponsorships to corporate advertisers. By foregoing corporate advertising, Defendant has
20

21     upended traditional broadcasting business models and has enjoyed success with direct

22     audience sponsorship. These are sales, not donations. These funds allow Goodman to
23
       operate his business which consists of producing and broadcasting news, information,
24
       opinion-based analysis and entertainment in a similar fashion to traditional news
25
       broadcasters. Defendant again calls the court’s attention to Plaintiff’s reliance on his own
26

27     hoax activities (Port of Charleston) to disparage Defendant. Whether Plaintiff planned this

28     hoax, or opportunistically seized on it is irrelevant in this context. Plaintiff perpetuates and
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 7
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 8 of 86



1      uses the hoax to write a book and in the furtherance of his efforts to destroy Defendant’s
2
       reputation.
3

4             12. Defendant lacks sufficient information to admit or deny claims pertaining to the
5
       specific credentials of the Plaintiff, however many of his public statements contradict the
6
       claims of paragraph 12. Specifically, Plaintiff is not a private individual in the context of this
7
       controversy, he is also a YouTube broadcaster, an attribute Plaintiff uses to claim Defendant
8

9      IS a public figure. It stands to reason if YouTube broadcasting makes Goodman a public

10     figure, it should do the same for Sweigert. Furthermore, Plaintiff is or at one time was a
11
       professional actor who has appeared in movies and TV shows including Alex Jones
12
       InfoWars. These activities would qualify Plaintiff as a limited purpose public figure in the
13
       same way they would Defendant. Plaintiff is also an author and would be considered a
14

15     limited purpose public figure with regard to matters pertaining to ethical hacking and other

16     subjects he has published books on, including the bomb hoax incident in the Port of
17
       Charleston. It is noteworthy to observe Plaintiff’s books are self-published. Interestingly,
18
       his ethical hacking book is out of print, while his Port of Charleston book is readily available.
19
       Defendant denies the claim that Plaintiff’s brother was ever his “roommate” or “business
20

21     partner”. Webb was a house guest for a very limited period of time and participated in a

22     limited number of YouTube and other broadcasts with Defendant voluntarily. No official
23
       relationship ever existed in the manner described by Plaintiff. Webb was never employed by
24
       Goodman. Webb did not participate in any legally binding agreements with Goodman.
25
       Webb was never Goodman’s roommate. Webb was never Goodman’s business partner.
26

27     These claims are further supported by Webb’s testimony to FBI agents after his incarceration

28     in Zanesville Ohio, where he makes no claims whatsoever in support of these allegations.
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 8
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 9 of 86



1      Webb told the FBI specifically that he was employed by and working for US News Corp
2
       (sic). Goodman is aware that U.S. News Corps is a fictitious entity and not an actual
3
       business or organization. On several occasions, Goodman observed that Webb would use this
4
       claim to fool people into thinking he was a legitimate news reporter. It is noteworthy but not
5

6      surprising that Webb appears to have lied to FBI agents in the course of their investigation.

7
              13. The allegations in paragraph 13 are denied. Defendant lacks sufficient knowledge
8

9      to confirm or deny Plaintiff’s status as an Emergency Medical Technician however he has

10     provided no evidence of any such employment at present or historically and merely repeats
11
       his claim.
12

13            14. The allegations in paragraph 14 are denied as an outright lie. Defendant asks that
14
       Plaintiff be held in contempt of court for the deliberate and willful misrepresentation of facts.
15
       Defendant could not possibly have behaved in the way Plaintiff describes because he was not
16
       aware of Plaintiff at all until Plaintiff began making public video threats against Defendant.
17

18     These threats were brought to Goodman’s attention via unsolicited emails from unknown

19     viewers of Goodman’s program.
20

21            15. Defendant lacks sufficient knowledge to admit or deny the allegations in

22     paragraph 15.
23

24            16. Defendant denies allegations of “attacks” and lacks sufficient knowledge to admit

25     or deny the other claims of paragraph 16.
26

27
              17. Defendant lacks sufficient knowledge to admit or deny the claims of paragraph

28     17. Based on information and belief, Defendant accepted the statements by Webb about his
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 9
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 10 of 86



1      own brother as true. To the best of Defendant’s recollection, no evidence to disprove the
2
       veracity of the statements has been presented.
3

4             18. Defendant lacks sufficient knowledge to admit or deny the claims of paragraph
5
       18.
6

7             19. Defendant denies accusing Plaintiff of using his knowledge of PKI to arrange for
8
       the death of New York fire fighters, U.S. military personnel, and other innocents using his
9
       "hacking" skills to breach network security and commit criminal activity while destroying
10
       "evidence". Although there is ample evidence of Plaintiff destroying evidence, the
11

12     editorialized approximate statements referenced in paragraph 19 were made by a third party

13     and in a speculative manner, acknowledging that activities of any hacker COULD result in
14
       unanticipated consequences. Defendant lacks sufficient knowledge of Plaintiff’s alleged
15
       membership in any Bar Association or other associations to admit or deny.
16

17            20. Defendant denies the allegations in paragraph 20 which are themselves ridiculous
18
       on their face. Defendant has virtually no knowledge of or information about the Federal
19
       Bridge, except for information brought to him by third-party participants in his broadcasts.
20

21     David Hawkins, mentioned extensively in Plaintiff’s pleadings, is another voluntary

22     participant in Goodman’s broadcasts. Hawkins is not employed by Goodman and receives
23     no compensation from Goodman for his appearance on the show. Hawkins participates
24
       voluntarily and is solely responsible for his own views, opinions and statements. As
25
       Goodman understands it, the Federal Bridge is a computer network, not dissimilar to the
26

27     internet itself in concept, interconnecting other computer networks. Defendant rejects the

28     notion that criticism or commentary about potential security lapses in a computer network
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 10
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 11 of 86



1      could reasonably be construed as an attack on the Plaintiff even if such statements had been
2
       made by the Defendant.
3

4              21. Defendant denies the allegations in paragraph 21. Goodman is free to review,
5
       criticize and even condemn public works by authors should his opinion or observations differ
6
       from that of the author. Nothing stated by Goodman was an “attack” as characterized by
7
       Plaintiff.
8

9
               22. Defendant denies the claims in paragraph 22. Sweigert’s CV was published
10
       online, press releases and other public documents revealed his previous employment. Entrust
11

12     is one of the entities on the Federal Bridge. Sweigert’s aggressive, years long efforts to

13     destroy Goodman’s ability to broadcast, viewed in juxtaposition with investigations into
14
       computer networks that involved Sweigert’s former employer is suggestive that Goodman’s
15
       reports may contain information unfavorable to Sweigert. These matters became topics of
16
       discussion merely due to Sweigert’s persistent interest in Goodman’s activities and herculean
17

18     efforts to halt them. Given Swiegert was totally unknown to Goodman prior to broadcasting

19     on YouTube, the very fact that Sweigert had the level of interest that he does in these
20
       broadcasts became a topic of interest in and of itself.
21

22             23. Defendant partially denies and partially admits the allegations in paragraph 23.
23     Defendant admits there were two active Federal Lawsuits against Goodman at the time of the
24
       filling. Goodman alleges these were both brought about in a coordinated effort to destroy
25
       him financially. Steele v Goodman (Case 3:17-cv-00601-MHL) was dismissed on
26

27     September 25, 2020. Sweigert made numerous attempts to intervene in Steele v Goodman all

28     of which were denied. In defiance of the Honorable M. Hannah Lauck’s oral statements in
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 11
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 12 of 86



1      the final hearing, Steele v Goodman was refiled in a different division of Virgina’s District
2
       court on September 28, 2020. Sweigert sought leave of the court to intervene in that matter
3
       and was denied on November 5, 2020. (EXHIBIT D) It is also noteworthy that Sweigert’s
4
       brother Webb introduced Goodman to Robert David Steele, Plaintiff in Steele v Goodman.
5

6      The coordinated effort alleged by Plaintiff in paragraph 23 was coordinated AGAINST

7      Goodman, not by Goodman. Defendant denies unauthorized use of likeness.
8

9                24. Defendant denies the allegations in paragraph 24

10
                 25. Defendant denies the allegations in paragraph 25
11

12
                 26. Defendant denies the allegations in paragraph 26. References to mental illness,
13
       PTSD or other loathsome characteristics have been based on information and belief learned
14

15     from watching Plaintiff’s own broadcasts in which he admits these things himself. These

16     opinions or statements are otherwise provided by or based on things said by family members
17     or close associates including Plaintiff’s brothers. Defendant has no reason to believe these
18
       individuals made false statements with regard to specific claims.
19

20               27. Defendant denies the allegations in paragraph 27.
21

22               28. Defendant denies attempts to “mentally trigger” Plaintiff and lacks sufficient
23     knowledge to admit or deny the remaining claims of paragraph 28.
24

25         69.      Defendant denies the allegations in paragraph 69.

26
           70.      Defendant denies the allegations in paragraph 70.
27

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 12
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 13 of 86



1          71.    Defendant denies the allegations in paragraph 71.
2

3          72.    The allegations in paragraph 72 pertain to statements made by Hawkins.

4          Defendant is described as laughing at the statement which cannot in and of itself be
5
           construed as inherently libelous or slanderous. Hawkins is not named as a party in this
6
           suit. Goodman denies responsibility for statements made by third party participants on
7
           Crowdsource the Truth and is specifically protected from civil actions based on such
8

9          statements pursuant to 47 USC § 230.

10
           73.    Defendant denies the allegations in paragraph 73.
11

12
           74.    Defendant admits to making the statement in paragraph 74.
13

14         75.    Paragraph 75 pertains to a statement made by Hawkins, Defendant denies
15
           responsibility for statements made by third parties pursuant to 47 USC § 230.
16

17         76.    Defendant denies the use of any “smear technique” as characterized in paragraph
18
           76.
19

20         77.    Defendant admits to making the statement in paragraph 77.
21

22         78.    Defendant admits to making the statements in paragraph 78 in which he

23         speculates about a hypothetical situation in which Plaintiff might have been employed as
24
           an ethical hacker.
25

26         79.    Defendant denies responsibility for statements of opinion made by third parties
27
           pursuant to 47 USC § 230.
28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 13
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 14 of 86



1          80.    Defendant denies responsibility for statements of opinion made by third parties
2
           pursuant to 47 USC § 230.
3

4          81.    Defendant denies the allegations in paragraph 81
5

6          82.    Defendant lacks sufficient knowledge to admit or deny the allegations in

7          paragraph 82.
8

9          83.    To the best of Defendant’s understanding, paragraph 83 pertains solely to

10         statements and internet posts made by Hawkins. Defendant denies responsibility for
11
           actions of third parties pursuant to 47 USC § 230 and common sense. Goodman denies
12
           responsibility for the actions of Hawkins. Goodman denies allegations of prescripted
13
           broadcast.
14

15
           84.    Defendant does not understand the allegations as stated in paragraph 84 and
16
           cannot admit or deny.
17

18
           85.    Defendant denies responsibility for statements made by third parties pursuant to
19
           47 USC § 230.
20

21
           86.    Defendant denies the allegations of paragraph 86.
22

23         87.    Defendant denies the allegations of paragraph 87.
24

25         88.    Defendant admits that Plaintiff repeats his allegations.

26
           89.    Defendant admits the described broadcasts originated from New York.
27

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 14
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 15 of 86



1          90.     Defendant denies the allegations of paragraph 90.
2

3          91.     Defendant admits to having incorporated political cartoons into items that were

4          offered for sale on Redbubble.com. The newsworthiness is determined by the content of
5
           the broadcasts and the photorealistic digitally created political cartoons are elements of
6
           the news broadcasts. The political cartoons are a fair use of Plaintiff’s likeness pursuant
7
           to the newsworthiness exception. The transformative nature of the use of portions of
8

9          Plaintiff’s likeness is allowed and the newly resultant image is the intellectual property of

10         the Defendant who is free to commercialize it as he sees fit. It is worth mentioning, on or
11
           about November 28, 2018 possibly due to his dissatisfaction with this court’s ability to
12
           resolve this dispute in his favor, Sweigert took the extrajudicial step of misrepresenting
13
           facts in a complaint made with Redbubble.com. The artwork in question was removed by
14

15         Redbubble.com perhaps due to their desire to avoid entanglement in legal action as

16         threatened by Sweigert. Despite the unresolved legal dispute, Goodman sent a
17
           counterclaim to Redbubble.com (EXHIBIT E) which was denied. Sweigert has
18
           demonstrated a pattern and practice of seeking extrajudicial relief for the precise matters
19
           at controversy in this legal action. In doing this, Plaintiff brazenly defies this honorable
20

21         court’s authority to resolve this dispute in the interest of justice.

22
           92.     Defendant denies the allegations of paragraph 92.
23

24
           93.     Defendant admits that Sweigert has not given written permission to use his
25
           likeness, but this is irrelevant pursuant to the broad newsworthiness exception in NYCRL
26

27         § 51.

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 15
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 16 of 86



1          94.        Defendant lacks sufficient knowledge to admit or deny the claim in paragraph 94.
2

3          95.        Defendant admits that the newsworthiness of Plaintiff’s actions allows the use of

4          his name and likeness in broadcasts about those actions without his written consent.
5
           Artwork or other content created for news broadcasts including images and commentary
6
           pertaining to the broadcasts are the intellectual property of the Defendant to do with as he
7
           chooses.
8

9
           96.        Defendant denies creating a playlist called “Jason Goodman & David Hawkins”
10
           as described in paragraph 96. The examples provided by Plaintiff show the playlist bears
11

12         the name “Bella Meya” this is an entity unknown to Defendant but presumed to be a

13         YouTube viewer. Defendant denies responsibility for the actions of unknown third
14
           parties.
15

16         97.        Defendant denies the allegations of paragraph 97.
17

18         98.        Defendant denies the allegations of paragraph 98, any use of Plaintiff’s name or

19         likeness is a fair use and newsworthy based on Plaintiff’s actions in the public domain,
20         including his ongoing abuse of the civil justice system.
21

22         99.        Defendant denies the allegations of paragraph 99.
23

24
           100.       Defendant denies the allegations of paragraph 100 and specifically cites this

25         allegation as absurd. It is obvious to any reasonable observer that content containing

26         reference to or likenesses of the Plaintiff makes up only a small fraction of the total
27
           library of content created by Defendant making this allegation implausible on its face.
28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 16
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 17 of 86



1          101.   Defendant denies the allegations of paragraph 101 as being additionally absurd
2
           for the same reasons as 100.
3

4          102.   Defendant denies the allegations of paragraph 102. Images used on Redbubble
5
           were the rightful intellectual property of Defendant, have been removed more than two
6
           years ago after a total of six sales resulting in less than $20 in profit. (EXHIBIT F)
7

8
           103.   Defendant denies the allegations of paragraph 103 but would like to bring the
9
           court’s attention to Plaintiff’s mention of Periscope here in this paragraph, notably absent
10
           from other mentions. This account was recently terminated, on information and believe
11

12         Defendant alleges this was a result of extrajudicial activity by Plaintiff. Periscope has

13         refused to provide any details or entertain any appeal to this action.
14

15         104.   Defendant partially admits and partially denies the allegations of paragraph 104.

16         Plaintiff is not used for advertising, his image and likeness were used in stories where his
17         activities are deemed newsworthy such as abuse of the civil justice system and public
18
           dissemination of lies about the Defendant, including incitements to violence against
19
           Defendant as previously plead.
20

21
           105.   Defendant lacks sufficient knowledge to admit or deny the allegations in
22
           paragraph 105.
23

24
           106.   Defendant denies the allegations of paragraph 106.
25

26         107.   Defendant denies the allegations of paragraph 107.
27

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 17
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 18 of 86



1          108.   Defendant lacks sufficient knowledge to admit or deny allegations in paragraph
2
           108 but draws the court’s attention to Plaintiff’s reference to “both defendants”. Plaintiff
3
           clearly recognizes that Hawkins is an entity separate from Goodman, and imagines him to
4
           be a Defendant however only one Defendant is named in this action and it is not
5

6          Hawkins.

7
           109.   Defendant denies the allegations of paragraph 109.
8

9
           110.   Defendant denies the allegations of paragraph 110.
10

11
           123.   Defendant lacks sufficient knowledge to admit or deny the allegations in
12
           paragraph 123 and Plaintiff has failed to provide any evidence of alleged damages.
13

14         125.   Defendant lacks sufficient knowledge to admit or deny the allegations in
15
           paragraph 123 and Plaintiff has failed to provide any evidence of alleged damages.
16

17         126.   Defendant denies the allegations in paragraph 126.
18

19         127.   Defendant denies the allegations in paragraph 127.

20
           128.   Defendant denies the allegations in paragraph 128.
21

22
           129.   Defendant lacks sufficient knowledge to admit or deny the allegations in
23
           paragraph 129 and asks the court to take notice that Plaintiff has repeatedly failed to
24

25         provide any evidence of alleged injuries.

26
           130.   Defendant lacks sufficient knowledge to admit or deny the allegations in
27

28         paragraph 130 and has no recollection of uttering the specific quoted statement. No
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 18
        Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 19 of 86



1          reference to the origin of the alleged quote is provided by Plaintiff. Plaintiff made
2
           numerous broadcasts in which he described himself as an “apathetic CIA troll” or similar
3
           language to the best of Defendant’s recollection. This was understood by Defendant to
4
           be an admission by Plaintiff of his affiliation with the CIA as ridiculous as it would seem.
5

6
           131.   The allegations in paragraph 131 lack sufficient specificity for Defendant to admit
7
           or deny.
8

9
           132.   Defendant admits that Plaintiff denies his own allegations of paragraph 131.
10

11
           133.   Defendant lacks sufficient knowledge to admit or deny the allegations in
12
           paragraph 133.
13

14                        ANSWERS TO SUPPLIMENTAL COMPLAINT
15

16                1. Defendant denies that Plaintiff’s complaint provides a factual background.
17                    The majority of it is pure fabrication.
18
                  39. Defendant denies the allegations in paragraph 39.
19
                  40. Defendant denies the allegations in paragraph 40.
20

21
                  41. Defendant denies the allegations in paragraph 41. Defendant would like to

22                    advise the court that each of the referenced tweets were made in response to
23                    Plaintiff’s unmotivated publication of false statements about Defendant on his
24
                      SDNY.info blog similar to false statements from that blog as previously
25
                      referenced in these pleadings and presented to NYPD. By eliminating his
26

27
                      antagonistic tweets from his pleadings and selectively presenting elements of

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 19
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 20 of 86



1                       evidence Plaintiff attempts to materially misrepresent the context in which any
2
                        responses from Defendant were provoked.
3
                   42. Defendant admits that to the best of his limited legal knowledge, Plaintiff has
4
                        accurately quoted New York laws in paragraph 42 and denies making any
5

6                       false statements.

7                  43. Defendant denies the allegations in paragraph 43.
8
                   44. Defendant denies the allegations in paragraph 44.
9
                   45. Defendant denies the allegations in paragraph 45.
10
                   47. Defendant denies the allegations in paragraph 47.
11

12                 48. Defendant denies the allegations in paragraph 48.

13                 49. Defendant admits that to the best of his limited legal knowledge, Plaintiff has
14
                        accurately described New York Civil Rights Law § 50 and 51.
15
                   50. Defendant denies the allegations in paragraph 50.
16

17

18

19
     Respectfully submitted
20

21   January 28, 2021

22   ____________________________________________________
     Jason Goodman, Defendant, Pro Se
23
     252 7th Avenue Apt 6s
24   New York, NY 10001
     (323) 744-7594
25   truth@crowdsourcethetruth.org
26

27

28
     DEFENDANT’S ANSWER TO SUPPLIMENTED SECOND AMENDED COMPLAINT - 20
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 21 of 86




                            (EXHIBIT A)
           Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 22 of 86


  From: Spoliation Notice spoliation-notice@mailbox.org
Subject:Re: Complaint to Human Rights Commission <-- Corrected
   Date:January 10, 2021 at 3:27 PM
     To:disable@patreon.com, mullane.ahern@sfgov.org, legal@patreon.com, colin@patreon.com, donieosullivan@protonmail.com,
        donie.osullivan@turner.com, georg.webb@gmail.com, jason@21stcentury3d.com, jasongoodman72@protonmail.com,
        truth@crowdsourcethetruth.org, metro@sfchronicle.com, newstips@nbc11.com, ilelchuck@sfchronicle.com
    Cc: press@indexventures.com, sfcitypartnersupport@sfgov.org, feedback feedback@calbar.ca.gov, lawenforcement@paypal.com,
        sheryl.cowan@sfgov.org, legal@support.youtube.com, info info@privacyrights.org, ahern@sfgov.org, dosw@sfgov.org,
        legal@indexventures.com, sinead@indexventures.com, hrc.info@sfgov.org, privacy@patreon.com, subscriptions@thr.com,
        crime@mercurynews.com, themerc@bayareanewsgroup.com, legals@mercurynews.com, aruggiero@bayareanewsgroup.com,
        investigates@cbsnews.com, kev@cbsnews.com, HartT@cbsnews.com


       To: Donie O'Sullivan, CNN

       Dear Sir,

       Millions of people have enjoyed your CNN news stories about George Webb Sweigert and Jason Goodman, both alleged to be pro-
       Trump militant extremists.

       It may interest you that the apparent financial facilitator of these extremists is a San Francisco based company known as PATREON,
       which is being sued as demonstrated by the attached DRAFT complaint.

       As you may know, both "George Webb" and Jason Goodman were on hand at the terrorist penetration of the U.S. Capitol to support
       the alleged assault.

       A courtesy copy of the DRAFT complaint is provided as a litigation privilege to Jason Goodman and the legal staff at PATREON.
       Either party is free to provide a critique of this DRAFT complaint.

       This may make another interesting news article for CNN.

       Best,

       D. George Sweigert




           On 05/30/2018 11:42 PM Spoliation Notice <spoliation-notice@mailbox.org> wrote:


           To: HRC

           Attached is a corrected version of the Complaint.

           Warm regards,

           Evidence Collection Team



             On May 30, 2018 at 7:57 PM Spoliation Notice <spoliation-notice@mailbox.org> wrote:


             To: General Counsel, Patreon, Inc.

             Colin:

             Please see attached complaint.

             Warm Regards

             Evidence Collection Team



               On November 29, 2017 at 7:15 PM Spoliation Notice <spoliation-notice@mailbox.org> wrote:


               To:
               Colin Sullivan
               Bar no. 285203
 Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 23 of 86

    Bar no. 285203
    General Counsel
    Patreon, Inc.

    Dear Sir,

    This notice requests that you begin the process of a litigation hold on all electronic evidence stored, processed or transmitted
    by your organization for the following account:

          crowdsourcethetruth

    The operator of this account is a defendant in a federal lawsuit:

          Jason Goodman

    This request is an evidence preservation request to prevent spoliation of electronic evidence that will be sought in federal
    litigation (please consult Federal Rules of Civil Procedure for guidance).

    Mr. Goodman is a defendant to allegations that concern public doxing, copyright violations, harassment and hate speech. All
    which appear to violate the community standards policy of Patreon.

    Recently, Mr. Goodman has allegedly published a series of videos on your platform that attack the privacy, physical
    characteristics, and intelligence of private citizens in the State of California that Mr. Goodman perceives may be friends of the
    plaintiff in this federal lawsuit.

    Therefore, as your company holds this evidence, and as it will be required to be admitted into the court record, a strong request
    is hereby made that you preserve this evidence (account application, invoices, payments, video content, records of messages,
    transactions with Mr. Goodman, etc.).

    As many of these actions allegedly violate California privacy laws, there is an increased duty to preserve these records as
    follow-up complaints shall be lodged with the California Attorney General with a copy of this notification.

    If your organization allows this behavior to persist, serious consideration will be given to adding Patreon as a co-defendant in
    this federal litigation -- as your company will only be aiding in the distribution of the offense material.

    This is a very serious matter as law enforcement has become involved.

    Thank you.

    Evidence Collection Team




draft-complaint
  - Copy.pdf
           Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 24 of 86



1    D. GEORGE SWEIGERT
     c/o GENERAL DELIVERY
2
     MOUNT SHASTA, CA 96067
3    Spoliation-notice@Mailbox.org

4                               UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT
5
                                          OAKLAND
6

7
     D. GEORGE SWEIGERT,                              Case No.:

8                  Plaintiff,

9    vs.                                              COMPLAINT FOR DAMAGES AND
                                                      INJUNCTIVE RELIEF TRUST
10   MULTIMEDIA SYSTEMS DESIGN, INC.,
     A NEW YORK STATE CORPORATION
11
     DBA CROWDSOURCE THE TRUTH,
12

13
     DBA 21ST CENTURY 3D,

14   PATREON, INC.,
     A DELAWARE STATE CORPORATION
15
                   Defendants
16

17

18
                   Pro se non-attorney Plaintiff D. George Sweigert (herein the “Plaintiff”) alleges as

19   follows:
20                                    SUMMARY OF ACTION
21
             1.    Plaintiff is a U.S. Air Force veteran, licensed Emergency Medical Technician in
22
     Alameda County, a former member of the Livermore-Pleasanton Community Emergency
23

24
     Response Team (LPCERT), a 2018 graduate of Las Positas College (LPC), with honors, with a

25   degree in Network Security, attended LPC under a Veterans Educational Assistance Program,
26   and became a Certified Ethical Hacker (based upon LPC training) and a California Emergency
27
     Management Specialist as certified by the Governor’s Office of Emergency Services (CalOES).
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 1
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 25 of 86



1    The Plaintiff has self-published a dozen white papers on cyber security of critical infrastructure
2
     as well as the book “Certified Ethical Hackers Field Operations Guide”.
3
            2.      The Plaintiff owns certain of the intellectual property rights, including all rights of
4
     publicity, or and associated with the Plaintiff’s education, career reputation and professional
5

6    persona. The Plaintiff has published numerous white papers, articles and treatises on ethical

7    hacking, network security, emergency management, protection of critical infrastructure, etc.
8
            3.      The Plaintiff’s name, photograph and likeness have tremendous value, in
9
     particular to the industries associated with cyber security infrastructure protection aka “network
10
     security”.
11

12          4.      Plaintiff brings this action against a social media business that operates a

13   humilitainment network known as CrowdSource The Truth (CSTT) hosted on YouTube.com
14
     (YouTube, LLC) and Patreon.com (PATREON, INC.). The corporate entity that owns the
15
     trademark for CrowdSource The Truth is a New York State chartered corporation known as
16
     Multimedia Systems Design, Inc. (MSDI). The C.E.O. of M.S.D.I. is Jason Goodman of New
17

18   York City and is presently a defednat in a federal action for defamation brought by this Plaintiff.

19          5. “Humiltainment” describes public smear campaigns, publication of private facts,
20
     “doxing”, deployment of law enforcement to an individual’s home for a “wellness check”,
21
     telephoning an individual’s work place to create office embarrassments and employment
22
     terminations, telephoning unlisted telephone numbers to record conversations (unknown to the
23

24   receiver of the call) for broadcast on social media networks YouTube and Patreon.

25          6.      The Plaintiff brings this action in California to pursue his common law rights to
26
     privacy and control of his publicity, as well as the statutory rights created by California Civil
27
     Code of § 3344.
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 2
          Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 26 of 86



1               7.    The claims presented herein will demonstrate that MSDI, that maintains well over
2
     13 social media properties (footprint), operates a profit-driven commercial “humilitainment”
3
     network designed to create debilitating humiliation in CrowdSource targets and entities (like the
4
     Plaintiff) to settle scores and personal grievances of the CEO. The web-site for this tradename is
5

6    CROWDSOURCETHETRUTH.ORG.

7               8.    The CEO is a former “3-D cameraman” who was employed in the production of
8
     feature length films in Hollywood, California – see the “X-Men”. While in California (from
9
     approximately 2005 to 2016) the CEO of the Defendant corporation (MSDI) established business
10
     operations for several ventures related to MSDI. This included the operation of a MSDI
11

12   subsidiary known as “21st Century 3D” (21C3D), which published business addresses on public

13   Internet websites for both MSDI and 21C3D in Hollywood, California during this period (2005
14
     to 2016). Supposedly this CEO was good friends with Brian Singer, the producer of “The X-
15
     Men”.
16
                                      JURISDICTION AND VENUE
17

18              9.    Pursuant to California’s Code of Civil Procedure (C.C.P.) §§ 395 and 395.5,

19   jurisdiction is proper in California because the harms and obligations alleged herein occurred in
20
     this judicial district, and the amount of Plaintiff’s damages exceeds the jurisdictional limit of this
21
     Court (the amount of damages exceeds $75,000.01). Jurisdiction is also based upon diversity of
22
     parties.
23

24              10.   This Court has personal jurisdiction over Defendants pursuant to Code of Civil

25   Procedure § 410.10. Defendants have manifested the malicious intent to target Plaintiff and his
26
     family in this jurisdiction with humilitainment torts. Therefore, Plaintiff and his family was
27
     directly impacted and injured by Defendants’ wrongful actions in Alameda County.
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 3
          Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 27 of 86



1            11.    Venue is proper before this Court because, inter alia, Defendants reside and/or do
2
     business in California, and/or each of the acts, events, occurrences, or transactions referred to
3
     herein occurred in California, and/or had the proximate effect of causing damages to Plaintiff
4
     therein.
5

6            12.    MSDI has operated a “DBA” in both New York and California known as “21 st

7    CENTURY 3D” (21C3D). MSDI, as the operator of CrowdSource The Truth, maintains social
8
     media accounts via the network communications servers located within this Court’s jurisdiction
9
     at YouTube,LLC, a subsidiary of Google, LLC in Oakland, California and at PATREON, INC.
10
     A paywall hosting service in San Francisco, California. Both YouTube/Google and PATEON
11

12   hosts social media podcasts available to the general public over the Interstate wires of the public

13   Internet service. Both YouTube and Patreon have received at least two dozen warnings from the
14
     Plaintiff requesting deletion of video podcast content that violates the aforementioned California
15
     statutes.
16
             13.    Organizations outside of California are subject to tort liability in California when
17

18   an intentional act that is likely to cause harm in California and is aimed at California. During the

19   entire time of the tortious conduct described the Defendants directed such acts at the Plaintiff as
20
     he resided in California.
21
             14.    California Civil Code of § 3344 and Code of Civil Procedure § 410.10 confer
22
     jurisdiction, the claims alleged herein are within this time period of the statute of limitations.
23

24   California has a two-year statute of limitations for “right of publicity” claims (California Civil

25   Code of § 3344) while New York only allows a one-year limit. New York State does not
26
     recognize a common law right to publicity or privacy, but instead has only created a statutory
27
     right of privacy as codified in New York Civil Rights Law §§ 50, 51 (NYCRL §§ 50, 51). There
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 4
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 28 of 86



1    is no duplication of claims with this action and any pending federal action in the New York
2
     against the natural person Jason Goodman.
3
            15.     Further, New York State does not recognize an action for the public disclosure of
4
     private facts that would tend to embarrass and humiliate the target, unlike California. California
5

6    typically has a statute of limitations of one year, from the date of disclosure, to file a claim of

7    private disclosure of public fact claim, the claims alleges herein are within this time period.
8
                                                   PARTIES
9
                    DEFENDANTS
10
            16.     MSDI and 21C3D. A more complete description of MSDI has been provided in
11

12   EXHIBIT ONE. Suffice that it is a New York State charted corporation that has listed the CEO,

13   known as “Jason Goodman”, and operates other affiliates such as 21C3D. As stated on a public
14
     website, 21C3D maintains offices in New York and Los Angeles (21C3D 505 8 th Avenue, New
15
     York, N.Y. 10018 and 3450 Cahuenga Blvd, West, Los Angeles, California 90068 (see “21st
16
     Century 3D is a full-service stereoscopic 3D motion picture production company with offices
17

18   in New York City and Los Angeles.”)).

19          17.     The Plaintiff is presently suing the CEO of MDSI in the U.S. District Court for
20
     the Southern District of New York (S.D.N.Y.). The National Academy of Television Arts and
21
     Sciences (NATAS), organizer of the “EMMY” Awards, is also suing MDSI in the S.D.N.Y. for
22
     trademark infringement. (The National Academy of Television Arts and Sciences, Inc. et al v.
23

24   Multimedia System Design, Inc., 1:20-cv-07269-VEC). Both S.D.N.Y. lawsuits have a common

25   federal judge – Hon. Valerie E. Caproni.
26
            18.     The CEO (Jason Goodman) is a pro-Trump, alt-right political figure who, as of
27
     late, has taken to maintaining alliances with individuals tracked by the Southern Poverty Law
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 5
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 29 of 86



1    Center (S.P.L.C.) HATE WATCH, to include: Laura Loomer, a pro-Trump one time candidate
2
     for Congresswoman in South Florida, Larry Klayman, esq. a pro-Trump attorney who had his
3
     law license revoked for two months by the District of Columbia Bar Association, and “Dr.”
4
     Jeromer Corsi, PhD, a former pro-Trump suspect in the Robert S. Mueller, II special council
5

6    investigation. Messrs Klayman, Corsi and CEO Goodman held a series of on-line podcasts

7    entitled “Citizen’s Grand Jury” to issue indictment papers against Robert S. Mueller, III.
8
            19.     On several occasions MSDI / 21C3D CEO Goodman has appeared on the
9
     conspiracy channel, hosted by Alex Jones, known as “INFOWARS”. Likewise, Mr. Jones has
10
     appeared on the MSDI / 21C3D podcast known as “CrowdSourceThe Truth” channels 2 and 3 on
11

12   YouTube.COM.

13          20.     Using MSDI and 21C3D social media properties to “livestream” his inflammatory
14
     video podcasts, this “CEO” acted as an outside agitator at the recent breach of the U.S. Capitol
15
     on January 6, 2021. In April 2020 the social media platform FACEBOOK terminated the
16
     account of the CEO for the video podcast that was hoax peddling conspiracy theories about the
17

18   COVID-19 corona virus.

19          21.     The CROWDSOURCETHETRUTH.ORG website contains the phrase
20
     “Sponsorship By Mail : 21st Century 3D, 252 7th Avenue, New York, N.Y. 10001” (home
21
     address for Jason Goodman). The e-mail address provided is:
22
     truth@crowdsourcethetruth.org . The Internet domain 21STCENTURY3D.COM shows
23

24   registration information as belonging to: jason@21stcentury3d.com.

25          22.     In related S.D.N.Y. litigation Jason Goodman has listed his telephone number
26
     as 323-744-7594, a Los Angeles prefix (Sweigert v. Goodman, 1:18-cv-08653-VEC-SDA).
27
     The Plaintiff’s lawsuit against the CEO of MDSI sues him personally as a natural person.
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 6
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 30 of 86



1           23.     The CEO has gone as far as telephoning ambulance and emergency medical
2
     service providers in the City of Mount Shasta, California to allege that the Plaintiff was under
3
     investigation by the F.B.I.. These telephone calls were designed for the purposes of damaging
4
     the long-term career opportunities of the Plaintiff (April 2018, see EXHIBIT ONE).
5

6           24.     The CEO maintained a close relationship with “George Webb” who was recently

7    featured on the C.B.S. News program “Sixty Minutes”, which aired 01/03/2021, entitled “What
8
     is Section 230 and why do people want it repealed?”. George Webb and the CEO were
9
     responsible for creating unnecessary public panic on June 14 th, 2017 when their YouTube
10
     podcast led to the emergency evacuation of the Port of Charleston, South Carolina, aka the “Port
11

12   of Charleston dirty bomb hoax”. “60 Minutes” used the term “hoax peddler” to describe George

13   Webb, which is a term that could be applied to the CEO of the Defendants.
14
            25.     The CEO has also featured discredited anti-COVID-19 conspiracy theorists (such
15
     as Judy Mikovits), pro-Trump election fraud litigator Sidney Powell, esq., and other pro-General
16
     Michael Flynn (U.S.A., retired) and so-called “F.B.I. whistle-blower” Robyn Gritz, all of whom
17

18   have recently had their “TWITTER” accounts permanently suspended. Powell and Gritz and

19   other pro-Trump affiliates have appeared countless times on “CrowdSource The Truth” podcasts.
20
     The CEO has also been closely aligned with militant extremists involved in the armed Cliven L.
21
     Bundy Ranch stand-off near Las Vegas, Nevada and the armed Bundy stand-off in Southeastern
22
     Oregon.
23

24          26.     PATREON, INC. Defendant Patreon, Inc. is, upon information and belief, a

25   Delaware corporation having a principal place of business and regular and established place of
26
     business at 230 9th Street, San Francisco, California 94103. Patreon is a membership platform
27
     that helps artists and creators get paid by their fans. Since being founded in 2013, Patreon has
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 7
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 31 of 86



1    sent over $1 billion in payments to over 150,000 creators. On information and belief, Defendant
2
     has operated a website located at patreon.com.
3
            27.     On information and belief, Defendant PATREON’s web servers utilize a system
4
     of notifications and authorizations to control the distribution of content, e.g., what webpage
5

6    content may be served from web servers and intermediate caches and what cached webpage

7    content a browser is re-authorized to use to render Defendant’s webpage(s).
8
            28.     PATREON is an online platform that allows individuals to set up a web page for
9
     their creations. The creator of the page can then charge each “patron” a fee (or “pledge”) to
10
     access said creations (e.g. a monthly fee of $5.00 for access to the creator’s podcast.) In addition
11

12   to this fee, creators can charge additional fees (or “pledges”), whereby their “patrons” may pay

13   additional fees to access other content, such as: an extra podcast, or merchandise.
14
            29.     In sum, PATREON offers a monthly credit card subscription to the general public
15
     for individual content providers (like CrowdSource The Truth). This utility acts as a “pay-wall”,
16
     that is PATREON redirects video podcast content to the subscriber “patron”. Therefore, all
17

18   content available on PATREON is considered commercial speech that is only available for

19   payment, which can be considered an entertainment service.
20
            30.     For a more technical discussion of the particular operations of this “pay-wall”
21
     process the Court may refer to litigation in this district known as Case No.: 5:18-cv-05599-BLF,
22
     PERSONALWEB TECHNOLOGIES, LLC. V. PATREON, INC. Suffice to say that when two
23

24   computers are communicating over the Internet (subscriber/patron and server/content provider)

25   they usually are not directly connected to each other but rather interact via chains of network
26
     appliances and other computers (e.g., “switches” and “intermediate” servers). PATREON acts as
27
     a third-party intermediary to facilitate the commercial distribution of such video podcast content.
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 8
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 32 of 86



1           31.     PATREON’s “Community Guidelines” state, in pertinent part, as follows:
2
            Bullying, Harassment, Threats and Hate Speech “Patreon should feel like a safe place for
3
     normal people. We don’t allow bullying or harassment on Patreon…. That said, there is no room
4
     on Patreon for hate speech or serious threats of violence. For us, hate speech includes serious
5

6    attacks on people based on their race, ethnicity, national origin, religion, sex, gender, sexual

7    orientation, age, disability or serious medical condition.”
8
            Facilitating Harmful or Dangerous Activity
9
            “We don’t allow funds to be collected for organizations that promote, forums that
10
     distribute, or anything else that primarily facilitates harmful or dangerous activities. For
11

12   example, an organization that promotes sexual abuse, intellectual property violations, weapons,

13   commercial spamming, self harm, drug manufacturing techniques, or property crimes would be
14
     prohibited from receiving funds through Patreon.”
15
            These Guidelines are Enforced
16
            “Creators who violate these community guidelines may be banned from using Patreon.
17

18   Depending on the severity of the violation, a Creator may instead receive a strike on his or her

19   account. If you see a page on Patreon that you feel violates our community guidelines, please
20
     send us an email. Please also realize that Patreon is a diverse community, and while you may not
21
     necessarily agree with someone’s point of view, it may not be a violation of our community
22
     guidelines.”
23

24          32.     PATREON has been notified of Defendants’ harassments campaigns on several

25   occasions, however, they have yet to take down Defendant CrowdSource The Truth page, and
26
     continue to receive a substantial amount of revenue from CrowdSource The Truth “subscribers” /
27
     “patrons”.
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 9
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 33 of 86



1           33.     PATREON’s lack of response, when notified on at least seven (7) occasions, that
2
     specific users were inciting followers to harass, stalk, and threaten the Plaintiff is
3
     unconscionable, and tantamount to being a willful participant in the threats, and encouraging the
4
     harassment to continue, for their own financial gain.
5

6           34.     PATREON did nothing to stop the Defendants’ conduct, and instead, tacitly

7    encouraged its continuation, for its own financial gain. Therefore, the threats and harassment
8
     against Plaintiffs’ continues unabated on their pages, while PATREON generates substantial
9
     revenues from the Defendants’ campaigns against Plaintiff.
10
                    PLAINTIFF
11

12          35.     The Plaintiff is a pro se non-attorney layman that has suffered Article III (U.S.

13   Constitution) injuries and damages and seeks redress in the federal courts. The background
14
     statement concerning the Plaintiff is hereby incorporated as if fully restated herein. Plaintiff has
15
     suffered the dilution of his career in the emergency medical services and the emergency
16
     management field as a direct result of the activities of the defendant corporations – MSDI /
17

18   21C3D.

19          36.     Plaintiff is informed and believes and based theron alleges that MSDI and/or
20
     21C3D (Defendants), and all times relevant hereto was, a corporation organized under the laws
21
     of the State of New York, with principal place of business located at 252 7th Ave, #6s, New
22
     York, NY 10001.
23

24          37.     Plaintiff is informed and believes and based thereon alleges that each of the

25   Defendants (MSDI / 21C3D) are in some manner responsible or legally liable for the actions,
26
     events and circumstances described herein.
27

28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 10
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 34 of 86



1           38.     Plaintiff is informed and believes and based thereon alleges that each of the
2
     Defendants (MSDI / 21C3D), and each of them, were and are agents, licensees, employees,
3
     partners, joint-ventures, co-conspirators, joint tortfeasors, and/or principals and each of them are,
4
     and at all times herein mentioned were, acting with the course and scope of agency, license,
5

6    partnership, employment, conspiracy, ownership, or joint venture.

7                              DEFENDANT’S WRONGFUL CONDUCT
8
            39.     Defendant companies and organizations, under the direction of the CEO, have a
9
     four-year history of creating professional smear campaigns, reputation destruction campaigns
10
     and political opposition attacks on social media. These Defendant entities have produced well
11

12   over fifty (50) podcast video productions that have singled out the Plaintiff and have insinuated

13   his involvement in criminal activities to an audience of tens of thousands.
14
            40.     Defendant companies, under the direction of the CEO, have a reputation for the
15
     public broadcast of sensitive and personal facts about its individual targets to include the
16
     Plaintiff. For example, the CEO, using these Defendant entities under the CrowdSource The
17

18   Truth trademark, has publicly revealed the name of the Plaintiff’s handicapped son, along with

19   affirmative statements that Plaintiff is a “dead beat dad” and “wife swapper”.
20
            41.     Defendants MSDI / 21C3D market their CrowdSource The Truth video podcast
21
     content to the general public via several social media platforms, to include YouTube.com, Bit-
22
     Chute, Twitter, Periscope, etc. The Defendants MSDI / 21C3D have used the Plaintiff’s persona
23

24   in about fifty (50) video podcasts that associate the Plaintiff’s ethical hacking skills with

25   fictionalized news accounts produced for the entertainment of the CrowdSource The Truth
26
     audience. In this manner the Plaintiff’s persona is used in “click-bait” video wrappers
27

28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 11
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 35 of 86



1    (thumbnails, titles and podcast descriptions) to attract the general public to click on the content
2
     which can provide monetized micro-payments to the Defendants MSDI / 21C3D.
3
            42.     These public videos are “adevetisements in disguise” commercial speech which
4
     lure viewers to the public content, the first stage in a compklex monetization scheme. During the
5

6    stage one videos, the CEO proclaims that viewers should continue to watch the second part of

7    the fictionalized entertainment on the CrowdSource The Truth PATREON gfan page – which
8
     requires a paid membership (five dollars [$5.00 US] per month). This is stage two.
9
            43.     Stage two videos are not available to the public and can only be viewed as part of
10
     a paid performance. Again, indices of the Plaintiff’s persona (photo, name, persona) are linked
11

12   to these fictionalized news stories. These stories lay the blame for several tragic mass casualty

13   events at the feet of the Plaintiff. The CEO, using MSDI / 21C3D, has accused the Plaintiff of
14
     operating as a “crisis actor” to participate in mass casualty events resulting in the deaths of
15
     hundreds of people.
16
            44.     CrowdSource The Truth video content was widely disseminated beginning in
17

18   January of 2019 that implicated the Plaintiff in attempting hacking into the Vancouver Police

19   Department, British Columbia, in 2001 to destroy evidence related to the serial killings of
20
     prostitutes at “Pig Farm” in Canada. See Robert Pinketon.
21
            45.     Several video podcasts (presumably displayed on both public social media and
22
     PATREON) linked to the Plaintiff to the de-activation of encryption modules on public safety
23

24   radios used by fire fighters at the World Trade Center on September, 11, 2001. The Plaintiff was

25   linked to the deaths of 343 fire fights due to radio malfunctions.
26
            46.     Several video podcasts (presumably displayed on both public social media and
27
     PATREON) linked the Plaintiff to the “Weatherman Underground” and a command center
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 12
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 36 of 86



1    operated at the University of Illinois “EVL” research center that was used to break security at the
2
     AEGIS combat ship training center near Trenton, New Jersey.
3
            47.     Dozens of other videos targeted the Plaintiff’s professional credentials as an
4
     “ethical hacker” for the purpose of sensationalized fictionalized content to increase individual
5

6    web browser “clicks” (“click-bait”) and to gain more subscribers / “patrons” on the PATREON

7    pay-wall service (stage one, stage two).
8
            48.     Defendants – all of them -- have intimidated, harassed, and threatened Plaintiff
9
     and his family members by disseminating to then of thousands of people the name of the
10
     Plaintiff’s handicap son, which include slanderous remarks such as “dead beat dad”, “wife
11

12   swapper”, “schizophrenic” and a participant in criminal conspiracies and gangs. These claims of

13   defamation are presently in adjudication in the S.D.N.Y. and not in this Court. They defamatory
14
     remarks are merely provided for instructional purposes.
15
                                       FIRST CAUSE OF ACTION
16
                                  (Misappropriation of Right of Publicity
17

18                      California Civil Code § 3344.1 – Against All Defendants)

19          49.     Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
20
     contained in Paragraphs 1 – 48, inclusive, as if fully restated herein.
21
            50.     The conduct of Defendants, as alleged hereinabove, under the CrowdSource The
22
     Truth trademark, constitutes a violation of Section 3344.1 of the California Civil Code, due to
23

24   the knowing and unauthorized use of the Plaintiff’s name, likeness, photograph and name for

25   commercial purposes, which have substantial commercial value.
26
            51.     Beginning in January 2018, the Defendant companies, via the direction of the
27
     CEO, under the CrowdSource The Truth trademark, sanctioned a series of podcast with a
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 13
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 37 of 86



1    Canadian hoax peddler named David Charles Hawkins. Fifty (50) video podcasts were
2
     disseminated widely to tens of thousands of viewers which included the likeness, photograph,
3
     and the name of the Plaintiff. These productions were commercial broadcasts of fictionalized
4
     “news accounts” for which the Defendant companies received pecuniary renumeration from
5

6    Google, LLC / YouTube, LLC in the form of monetized video content.

7           52.     As set forth more fully above, Defendants’ entire business is based around their
8
     harassment campaigns against the Plaintiff and other like situated individuals, and creating
9
     content around the use of Plaintiff’s name, photograph, picture, portrait and/or likeness, to solicit
10
     patronage by their fans. Defendants’ most lucrative use of Plaintiffs’ name, photograph, picture,
11

12   portrait and/or likeness, appears to be through Defendants’ podcast, on PATREON, wherein

13   Defendants’ solicit fees from their “patrons” or fans, to access their podcasts, which are
14
     principally based on using Plaintiffs’ name, photographs, pictures, portraits and/or likenesses, as
15
     punching bags, and the basis of their shows, and the content therein. This is commercial speech
16
     which does not qualify for the newsworthy privilege of Section 3344.1.
17

18          53.     Defendants’ used Plaintiff’s name, photograph, picture, portrait and/or likeness in

19   numerous ways, to advertise, solicit, and promote their business to tens of thousands of listeners,
20
     fans, and consumers; and on a variety of formats, and popular digital platforms, including, but
21
     not limited to: PATREON, Facebook, YouTube, Twitter, Periscope, Bit-Chute, SubscribeStar,
22
     and countless others.
23

24          54.     In sum, this is considered “click-bait” or the use of a persona’s persona to attract

25   viewers to “click” on the podcast advertisement thumbnail (displayed in Google, LLC and
26
     YouTube, LLC search results). The Plaintiff had no relationship to these advertisements in
27
     disguise that proclaim viewers should become “patrons” via the PATREON.com and/or
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 14
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 38 of 86



1    SubscribeStar.com “pay-walls”, or metered video content that requires pre-payment via credit
2
     card by subscribers.
3
            55.     The Defendant companies, operating at the direction of the CEO, under the
4
     CrowdSource The Truth trademark, have made purely commercial video content with the
5

6    Plaintiff’s likeness available on the PATREON and SubscribeStar podcast subscription credit

7    card “pay for view” website. Such commercial content that attempts to establish a non-existent
8
     relationship with The Plaintiff does not qualify for the newsworthy privilege exemption, as
9
     codified in California Civil Code § 3344.1.
10
            56.     All of these tortious video productions are displayed for view to the general
11

12   public using an Internet browser to access video podcast content via Internet networked servers

13   that are maintained on-line by entities that operate public social media platforms in the
14
     jurisdiction of this Court (e.g. Google, LLC, YouTube, LLC, PATREON, INC, etc.).
15
            57.     Mr. Goodman is not being sued as CEO of these enterprises as he is a well
16
     experienced as pro se litigant of two (2) lawsuits filed against him in the Eastern District of
17

18   Virginia (Steele v. Goodman). This CEO has been rebuked several times by the presiding judge

19   in one of the E.D.VA lawsuits (filed in 2017). Mr. Goodman, as CEO, has co-hosted podcast
20
     videos with a large host of attorneys in something called the “COUNTER LAWFARE
21
     REPORT”; to include Jared Beck, Alan Dershowitz, and Larry Klayman, etc. This CEO has
22
     attempted to manipulate the courts with resourceful but meritless claims.
23

24                                    SECOND CAUSE OF ACTION

25                     (Public Disclosure of Private Facts -- Against All Defendants)
26
            58.     Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
27
     contained in Paragraphs 1 – 57, inclusive, as if fully restated herein.
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 15
          Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 39 of 86



1            59.      Defendants used Plaintiff’s’ name, photograph, picture, portrait and/or likeness,
2
     without his written consent, within the state of California, for purposes of advertising or trade.
3
     Defendants use of Plaintiff’s name, photograph, picture, portrait and/or likeness, was a use in, or
4
     as part of, an advertisement or solicitation for patronage.
5

6            60.      Defendants’ published and republished Plaintiff’s name, photograph and/or

7    likeness in multiple formats, including their own promotions and advertisements, websites, social
8
     media platforms. Defendants’ use of Plaintiff’s name, photograph, image and/or likeness – on
9
     countless occasions and in numerous formats - is clearly a recognizable likeness of the Plaintiff
10
     and is readily identifiable by someone familiar with him.
11

12           61.      Under California law, the public disclosure of private facts is defined as (1) a public

13   disclosure of (2) private facts about an individual (3) that would offend the average person, that (4)
14
     was not of legitimate public concern; and (5) where defendant published private facts with reckless
15
     disregard for their truth or falsity.
16
             62.      This tort can be described as, “One who gives publicity to a matter concerning the
17

18   private life of another is subject to liability to the other for invasion of his privacy, if the matter

19   publicized is of a kind that (a) would be highly offensive to a reasonable person, and (b) is not of
20
     legitimate concern to the public.” (Rest.2d Torts, § 652D.)
21
             63.      Plaintiff claims that Defendants – all of them – violated Plaintiff’s right to privacy by
22
     their tortious conduct by the publicized of private information concerning the Plaintiff, that a
23

24   reasonable person in Plaintiff’s position would consider the publicity highly offensive, that

25   Defendants – all of theme -- knew, or acted with reckless disregard of the fact, that a reasonable
26
     person in Plaintiff’s position would consider the publicity highly offensive, that the private
27
     information was not of legitimate public concern (or did not have a substantial connection to a matter
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 16
          Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 40 of 86



1    of legitimate public concern), that the Plaintiff was harmed, and that the Defendant’s conduct was a
2
     substantial factor in causing Plaintiff’s harm.
3
             64.     The Defendants – all of them – as directed by the CEO acting in the scope of his
4
     authority, released private information about the Plaintiff that was made public by either
5

6    communicating said information via social media accounts controlled by the Defendants, to include

7    Twitter, YouTube, PATREON, SubscribeStar, Vimeo, Banned.Video, Facebook (now banned),
8
     BitChute, Periscope, etc. These social media services were used to obtain commercial value by the
9
     morbid and sensational prying into private life of the Plaintiff for the sake of financial reward.
10
                                        THIRD CAUSDE OF ACTION
11

12                                      (Common-law right to publicity)

13           65.     Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
14
     contained in Paragraphs 1 – 64, inclusive, as if fully restated herein.
15
             66.     The Defendant entities used the Plaintiff’s identity, likeness, name and persona
16
     for commercial purposes without the Plaintiff’s authorized permission which has resulted in
17

18   injury to the Plaintiff’s career, reputation and long-term employment prospects.

19           67.     This tort can be described as, “One who appropriates to his own use or benefit the
20
     name or likeness of another is subject to liability to the other for invasion of his privacy”,
21
     Restatement (Second) of Torts Sec. 652 C (1977)
22
                                       FOURTH CAUSE OF ACTION
23

24                              (Intentional Infliction of Emotional Distress)

25           68.     Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
26
     contained in Paragraphs 1 – 67, inclusive, as if fully restated herein.
27

28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 17
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 41 of 86



1           69.     Plaintiff claims that Defendants’ conduct caused to suffer severe emotional
2
     distress due to the outrageous conduct of the Defendant’s – all of them – and that Defendants’
3
     acted in reckless disregard to the probability that Plaintiff would suffer emotional distress, and
4
     that the Defendants – all of them – intended to cause emotional; distress with their outrageous
5

6    conduct which was a substantial factor in causing Plaintiff’s severe emotional distress.

7                                         FIFTH CAUSE OF ACTION

8                                     (Intentional Misrepresentation)
9
            70.     Plaintiff repeats, re-alleges, adopts and incorporates each and every allegation
10
     contained in Paragraphs 1 – 69, inclusive, as if fully restated herein.
11
            71.     Plaintiff claims that Defendant PATREON made false representations that
12

13   harmed him, by the Defendant’s (PATREON) willful conduct to represent the integrity of the

14   “Trust and Safety Team program” and that misrepresentations and falsehoods about the “Trust
15
     and Safety Team program” were true, that the Defendant knew this representation was false, that
16
     Defendants allowed these statements to be widely published recklessly and without regard for its
17
     truth; and that Defendant intended that Plaintiff, and others like him, rely on the
18

19   misrepresentation and that Plaintiff reasonably relied on the false representations about the

20   “Trust and Safety Team program” which caused harm to the Plaintiff.
21

22
                                                 DAMAGES
23
                    Defendants’ acts and conduct have caused damage to Plaintiff and Plaintiff is
24
     entitled to recover from Defendant the damages sustained by Plaintiff as a result of Defendant’s
25

26   wrongful acts in an amount subject to proof at trial.

27                                        PRAYER FOR RELIEF
28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 18
         Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 42 of 86



1                    WHEREFORE, Plaintiff D. GEORGE SWEIGERT requests entry of judgment in
2
     its favor and against Defendant as follows:
3

4
                                       DEMAND FOR JURY TRIAL
5

6    Pursuant to Fed. R. Civ. P. 38(b) and Local Rule 3–6, Plaintiff D. GEORGE SWEIGERT hereby

7    demands a trial by jury on all issues triable in this action.
8
     Respectfully submitted, Dated:
9

10
                                                                          D. GEORGE SWEIGERT
11
                                                                        c/o GENERAL DELIVERY
12                                                                    MOUNT SHASTA, CA 96067
                                                                     Spoliation-notice@Mailbox.org
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF TRUST - 19
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 43 of 86




                            (EXHIBIT B)
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 44 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 45 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 46 of 86




                            (EXHIBIT C)
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 47 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 48 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 49 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 50 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 51 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 52 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 53 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 54 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 55 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 56 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 57 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 58 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 59 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 60 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 61 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 62 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 63 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 64 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 65 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 66 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 67 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 68 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 69 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 70 of 86
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 71 of 86




                            (EXHIBIT D)
Case
   Case
     1:20-cv-01140-RDA-IDD
         1:18-cv-08653-VEC-SDA
                            Document
                                Document
                                     8 Filed
                                         189 11/05/20
                                              Filed 01/28/21
                                                       Page 1Page
                                                             of 3 PageID#
                                                                   72 of 86 104




                              IN THE UNITED STATES DISTRICT
                                  COURT FOR THE EASTERN
                                   DISTRICT OF VIRGINIA
                                      Alexandria Division


ROBERT DAVID STEELE, et al.,                 )
                                             )
                Plaintiffs,                  )
                                             )
v.                                           )   Civil Action No. 1:20-cv-01140(RDA/IDD)
                                             )
JASON GOODMAN,                               )
                                             )
                Defendant.                   )
                                             )

                                            ORDER

          This MATTER is before the Court on non-party D. George Sweigert’s Motion for

 Leave to Intervene Pursuant to Rule 24(a) [Dkt. No. 4] (hereinafter “Motion”). This matter can

 be resolved without oral argument, as such argument would not aid the decisional process. It is

 hereby

          ORDERED that the Motion is DENIED. The Motion is denied because Intervenor-

 Applicant Sweigert failed to meet the requirements for both intervention of right and

 permissive intervention under Rule 24.

          The Court must permit a person to intervene if a federal statute affords him the right

 unconditionally or if he claims an interest in the subject matter of the case and his interest

 would not be adequately represented by existing parties. See FED. R. CIV. P. 24(A). The

 movant cites no statute or legal authority that would provide him a cause of action as an

 intervenor. See Fed. R. Civ. P. 24(a)(1). The movant also lacks an interest in the subject matter

 of this case. On September 28, 2020, Plaintiffs Robert David Steele and his nonprofit filed a

 Complaint against Defendant Jason Goodman for, among other things, defamation and

                                                 1
Case
   Case
     1:20-cv-01140-RDA-IDD
         1:18-cv-08653-VEC-SDA
                            Document
                                Document
                                     8 Filed
                                         189 11/05/20
                                              Filed 01/28/21
                                                       Page 2Page
                                                             of 3 PageID#
                                                                   73 of 86 105




unauthorized use of Steele’s name and picture. Compl. at 1, Dkt. No. 1. Plaintiffs seek an

injunction to permanently enjoin and order Goodman to cease and desist from any further use

of Steele’s name and picture and to remove such from Defendant’s online videos, tweets,

blogs and posts. Dkt. No. 7 ¶1. Sweigert claims to have an interest in the litigation because the

complaint mentions him. Dkt. No. 4 ¶4. However, paragraph 50 of the Complaint, the only

place where Sweigert is mentioned, describes a video Plaintiffs allege Defendant produced and

the footnote to the paragraph merely identifies Sweigert as one of the people besides Steele

whose photoshopped image was depicted in the video. Compl. ¶50. This is insufficient for

Sweigert to establish an interest in the case. See Steele v. Goodman, 2019 U.S. Dist. LEXIS

124571, *18, 2019 WL 3366556 (E.D. Va. July 25, 2019) (a passing mention in the complaint

does not establish a connection between the harm Plaintiffs allege and the harm Sweigert

alleges). Sweigert has not established that he has an interest in the online posts targeted at

Steele or in Steele’s claims. Furthermore, a final judgment in Steele’s action will not impair

Sweigert’s ability to pursue independent claims against Goodman.

       The movant, likewise, fails to meet the requirements for permissive intervention. The

Court may permit a person to intervene in an action if he has, pursuant to a federal statute, a

conditional right to intervene or has a claim that overlaps with the action based on “common

question of law or fact.” See FED. R. CIV. P. 24(B). Like Steele, Sweigert claims that Defendant

Goodman has defamed him through Internet videos and social media posts. Dkt. No. 4 at ¶i.

Sweigert and Steele may have similar causes of action against Goodman, but that does not

mean the movant may intervene in a case that is strictly about false and defamatory statements

allegedly published by Goodman about Steele. “To the extent that Sweigert’s claims seem

‘identical’ to Steele’s, the claims relate to two distinct sets of conduct or statements: those



                                               2
Case
   Case
     1:20-cv-01140-RDA-IDD
         1:18-cv-08653-VEC-SDA
                            Document
                                Document
                                     8 Filed
                                         189 11/05/20
                                              Filed 01/28/21
                                                       Page 3Page
                                                             of 3 PageID#
                                                                   74 of 86 106




directed at Plaintiffs and those directed at Sweigert.” Steele, 2019 U.S. Dist. LEXIS 124571,

*18. The facts underlying both claims of defamation differ. Id. at *24. In their memorandum in

opposition to the Motion, Plaintiffs argue that they have no relationship, business or personal,

with Sweigert, and they have no knowledge or involvement with the defamation allegedly

perpetrated by the Defendant against the movant. Dkt. No. 7 ¶5, footnote 1. Sweigert likewise

argues there is no relationship between him and Plaintiffs. Dkt. 4, ¶5. Thus, movant fails to

establish a common question of law or fact.

       Sweigert notes that during previous litigation involving Steele and Goodman,

Defendant defamed him over social media with claims that Sweigert is an operative of

Steele’s. Sweigert seeks status as a “limited plaintiff for the primary purposes of obtaining a

legal determination from this Court that,” since June 14, 2017, “the movant has had nothing to

do with any business, litigation, operations, or any other such activity” with Plaintiffs. Dkt.

No. 4 ¶5. No allegations have been made in this case that Sweigert is connected to Steele. Dkt.

No. 7 ¶7. Movant essentially seeks an advisory opinion from the Court concerning his

involvement in a previous case or an advisory opinion concerning claims that are not the

subject of litigation and would thus have no effect. The Court will not provide an advisory

opinion. “A federal court has neither the power to render advisory opinions nor ‘to decide

questions that cannot affect the rights of litigants in the case before them.” Ragan v. Vosburgh,

No. 96-2621, No. 96-2687, No. 96-2739, 1997 U.S. App. LEXIS 6626, at *13 (4th Cir. Apr.

10, 1997).

      ENTERED this 5th day of November 2020.

                                                      /s/ Ivan D. Davis
                                                     Ivan D. Davis
                                                     United States Magistrate Judge
Alexandria, Virginia

                                               3
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 75 of 86




                            (EXHIBIT E)
    Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 76 of 86



Redbubble.com
111 Sutter St, 17th fl
San Francisco, CA
94104 USA
                                                                       November 28, 2018

              COUNTER NOTICE Re: Removal of Crowdsource the Truth Art


Dear Redbubble.com,

I, Jason Goodman, am the owner of Crowdsource the Truth and the Redbubble.com account of
that same name. I am writing in response to the recent removal of two items from the
Crowdsource the Truth Redbubble.com print on demand store. The items in question are:

Deep State Dunces
https://www.redbubble.com/people/csthetruth/works/29102359-deep-state-dunces
    Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 77 of 86




Iran Contra Crazies
https://www.redbubble.com/people/csthetruth/works/29394927-iran-contra-crazies




I consider this a very serious matter as it deals directly with the first amendment right to freedom
of speech, freedom of the press as well as important elements of the Digital Millennium
Copyright Act and other laws including Fair Use and Parody. This complaint also seeks to
circumvent matters currently under consideration by the U.S. District Court in the Southern
District of New York in pending civil litigation.

1:18-cv-08653-VEC Sweigert v. Goodman
Valerie E. Caproni, presiding
Date filed: 09/21/2018
Date of last filing: 11/26/2018

Crowdsource the Truth is a U.S. based news, commentary, op-ed and information analysis
education and entertainment multimedia network.

https://www.youtube.com/channel/UC8Cl9QaRtuW9CNjP7pP4BBQ?view_as=subscriber

Our video programs are frequently accompanied by political photo-cartoons and comedic photo
collages which include depictions of the political figures, newsmakers, celebrities and
individuals we discuss on the show. Our contributors include journalists, legal experts, criminal
investigators, authors, commentators, political figures, celebrities and members of the general
public.
    Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 78 of 86



The complainant, David Sweigert (aka D. George Sweigert, aka Dave Acton) has engaged in two
separate frivolous civil suits specifically directed toward chilling the journalistic efforts of Jason
Goodman, the owner of the Redbubble.com account in question. Both of these civil suits have
been stymied in court because they are based on meritless claims and are considered Strategic
Lawsuits Against Public Participation (SLAPP lawsuits). This is a dubious practice of bringing
legal action in the form of civil lawsuits and filing claims to chill the free speech of the target of
the complaint. In one of the suits, an Anti SLAPP counterclaim has been filed. Your legal
department can view this on Pacer.gov https://ecf.vaed.uscourts.gov/doc1/18918801049

3:17-cv-00601-MHL Steele et al v. Goodman et al
M. Hannah Lauck, presiding
Date filed: 09/01/2017
Date of last filing: 09/06/2018

In the other suit, the Plaintiff (Sweigert) has been ordered by the Federal District Court for the
Southern District of New York to cease from entering further pleadings and is bound by an as yet
unanswered Judge’s Order to Show Cause. His complaint to Redbubble.com has arrived
coincidentally just after this order was issued and is an obvious attempt at further punitive action
outside the court system. It should be further noted that this complaint to Redbuble.com is a
clear defiance of the spirit and intent of the Federal Judge’s pending Order to Show Cause.
Remedying the complaint via removal of the artwork could in fact embroil Redbubble.com in the
ongoing civil action in U.S. District Court in the Southern District of New York.

It should be further noted, despite the fact that this artwork has been present on Redbubble.com
for nearly one year, Sweigert has only chosen to act AFTER the Judge’s refusal to accept his
complaint demanding a court order for the removal of items from Redbubble.com. This is
clearly an effort on Sweigert’s part to circumvent the spirit and intention of the Judge’s standing
order. One might infer that Sweigert was motivated to contact Redbubble.com to achieve this
outcome now that it is becoming increasingly clear that Sweigert’s baseless complaints are being
rendered moot by the Federal Courts in which they are under consideration.

In further defiance of the spirit and intent of the order from the Federal Judge, on November 27,
2018, Sweigert published a video on YouTube in which he boasts of his plans to take further
punitive action against Goodman and directly references Redbubble.com’s compliance with his
illicit demand. I would reiterate that the removal of this artwork from Redbubble.com is a matter
directly in question in the pending federal civil suit and it is very important that Redbubble.com
not get involved in any arbitration or decision making in this matter until the suit is settled and a
final order issued by the court.

On these grounds, I would humbly request Redbubble.com reinstate these graphic elements and
return Jason Goodman’s Redbubble.com account to its previous status, restoring the account to
its condition prior to Sweigert’s vindictive and unfounded demand. Redbubble.com should
ignore any communications from Sweigert absent a court order in the pending case.

Your legal department can refer to all of the 70 + pleadings in the case on Pacer.gov, via the link
below, alternately I can provide all the documentation if required.

https://ecf.nysd.uscourts.gov/cgi-bin/HistDocQry.pl?461218112993504-L_1_0-1
    Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 79 of 86




The individuals depicted in each of these graphic images are clearly defined as limited purpose
public figures. According to USlegal.com and other widely accepted legal definitions.xxx

Public Figure Law and Legal Definition

A public figure is a person of great public interest or fame, such as a politician, celebrity, or
sports hero. The term usually used in the context of libel and defamation actions, where the
standards of proof are higher if the party claiming defamation is a public figure and therefore has
to prove disparaging remarks were made with actual malice.

A person may also be considered a "limited purpose" public figure by having thrust themselves
to the forefront of particular public controversies in order to influence the resolution of the issues
involved. The determination is made on a case-by-case basis, taking the particular facts into
account.

The individual who filed the grievance with Redbubble.com is David George Sweigert. (aka
D.George Sweigert, aka Dave Acton) Sweigert is a professional actor, and often appears under
his stage name Dave Acton.

https://casting360.com/portfolio/?view=1108109
https://youtu.be/G3Q8KTIJPHc?t=1920




This individual has appeared on Television, in films and almost daily throughout the internet on
social media channels including YouTube. His YouTube channel Acton the Actor, currently
redtitled “Prepper Kitty News” offers daily commentary on current events, politics, law, hoax
“news” events and his as yet unresolved civil suit against Jason Goodman among other topics.
    Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 80 of 86



https://www.youtube.com/user/ActontheActor




One of his most recent video productions is a clip in which he boasts of his “victory” in the
removal of the artwork from Redbubble.com and promises additional legal action in the state of
Arizona (in defiance of the spirit and intent of the court order currently in full force and effect
from the Federal Judge in the Southern District of New York). It is exceedingly important that
Redbubble.com NOT intervene or otherwise interfere with the pending process of this civil suit.
    Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 81 of 86




Additionally, Sweigert has boldly interfered in criminal proceedings in the state of Arizona in the
pending case of an individual name Michael J Barden. Barden has appeared on Crowdsource the
Truth as an interview subject with regard to his criminal charges. Sweigert’s interference in this
criminal case is currently under investigation and Barden has stated his intention to enter a
pleading requesting the court issue Sweigert yet another Order to Show Cause as to why he is
contacting officers of the court and interfering in the criminal proceedings with which Sweigert
has no direct involvment.

As a public figure in the political and social media sphere, Sweigert’s permission is not needed
for the creation of 1st amendment protected political parody or artistic commentary involving
depictions of Sweigert as outlined in the Fair Use clause of the Digital Millennium Copyright
Act. The Fair Use clause of the DMCA states:

Fair Use
There is a doctrine in the United States copyright law called “Fair Use” which allows people to
use your content without your permission. Fair Use is now widely accepted in most countries
around the world. It allows the limited use of copyrighted material without requiring permission
from the copyright owner. Items considered Fair Use would be commentary, criticism, news
reporting, research, teaching or scholarship. It provides for the legal, non-licensed citation or
incorporation of copyrighted material in another author’s work under a four-factor balancing test.
To read the US Copyright law section which specific references Fair Use click here
It references four factors to measure fair use. They are:
1. the purpose and character of the use, including whether such use is of a commercial nature or
is for nonprofit educational purposes;
2. the nature of the copyrighted work;
3. the amount and substantiality of the portion used in relation to the copyrighted work as a
whole; and
4. the effect of the use upon the potential market for or value of the copyrighted work.

Since the use of the photographic image of Swiegert’s face is a matter under consideration by the
Federal District Court in the Southern District of New York, and since that matter remains
undecided at present, Sweigert has no authority to demand the removal of this image from
Redbubble.com and Redbubble.com should DENY his demands to comply with such a request.

It is of paramount importance that Redbubble.com remain out of the vindictive legal battle
initialed by Sweigert and allow the court in the Southern District of New York to issue its order
before any action is taken.

I would kindly and humbly request Redbuble.com restore the artwork to its previous state and
insist that Sweigert’s claims be backed by a court order from the court in which this proceeding
is currently underway. Any other action aside from restoration of the artwork, on the part of
Redbubble.com would be wholly inappropriate while this matter is still pending adjudication.

Under penalty of perjury, I have a good faith belief that the material was removed or disabled as
a result of mistake or misidentification of the material to be removed or disabled. The
complainant had no right to demand removal for the reasons detailed above. I consent to the
jurisdiction of the Federal District Court, San Francisco County, California, United States and I
    Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 82 of 86



will accept service of process from the person who provided notification described above or an
agent of such person.

Thank you for your kind consideration and prompt cooperation.




Jason Goodman
252 7th Avenue #6s
New York, NY 10001
truth@crowdsourcethetruth.org
212-244-8585
Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 83 of 86




                            (EXHIBIT F)
            Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 84 of 86



                                                                                                            artist-sales-report-2021-01-23
Order Date Ship Date Work                                               Order #    Product                  Fulfilment Country Destination Country Destination State Status       Quantity Retail Price (USD) Manufacturing Price (USD) Artist Margin (USD)

11 Dec 20   16 Dec 20 Crowdsource The Truth Logo Gear                   41701071 Mug                        United States     United States        TX                to be paid         1              18.45                      14.51                3.94

9 Dec 20    16 Dec 20 Podfather Logo                                    41549571 Mug                        United Kingdom    United Kingdom       Kent              to be paid         1              12.03                       9.62                2.41

12 Nov 20   13 Nov 20 Blind Justice CSTT                                40039977 iPhone 11 Pro Max - Tough United States      United States        CA                paid               1              35.66                      28.08                7.58

7 Sep 20    10 Sep 20 Secret Policeman's Charity Ball                   38212584 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

7 Sep 20    9 Sep 20    Fraudster Island                                38212584 Magnet                     United States     United States        CA                paid               1               7.60                       6.43                1.17

7 Sep 20    10 Sep 20 The Big Liebowski                                 38212584 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

3 Aug 20    14 Aug 20 Podfather Logo                                    37175557 Macbook Pro 16" (2019)     United States     United States        MI                paid               2              54.70                      42.08               12.62

27 Jul 20   31 Jul 20   Podfather Logo                                  36947041 Graphic T-Shirt            Australia         Australia            NSW               paid               1              31.23                      24.68                6.55

11 Jul 20   14 Jul 20   Podfather Logo                                  36458788 Macbook Pro 15" (2014)     United States     United States        MI                paid               2              54.70                      42.08               12.62

18 Feb 20   20 Feb 20 The Usual Suspects                                33420677 Greeting Card              United Kingdom    United Kingdom       SCOTLAND          paid               1               1.58                       1.26                0.32

25 Nov 19   27 Nov 19 The Big Liebowski                                 31318617 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

25 Nov 19   27 Nov 19 Willy Clinton and the Fraud Factory               31318617 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

25 Oct 19   28 Oct 19   Blind Justice CSTT                              30768137 Classic T-Shirt            United Kingdom    United Kingdom       ENGLAND           paid               1              20.36                      16.29                4.07

11 Oct 19   N/A         Podfather Logo                                  30544318 Graphic T-Shirt            United States     United States        IL                cancelled          1              32.18                      25.19                6.99

23 Sep 19   24 Sep 19 The Russians Are Coming! The Russians Are Coming! 30255308 Classic T-Shirt            United States     United States        WI                paid               1              16.69                      13.04                3.65

9 Aug 19    11 Aug 19 Crowdsource The Truth Logo Gear                   28554623 Floor Pillow               United States     United States        IL                paid               1              35.06                      29.56                5.50




                                                                                                                             1
            Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 85 of 86



                                                                                                           artist-sales-report-2021-01-23 (1)
Order Date Ship Date Work                                               Order #    Product                  Fulfilment Country Destination Country Destination State Status       Quantity Retail Price (USD) Manufacturing Price (USD) Artist Margin (USD)

11 Dec 20   16 Dec 20 Crowdsource The Truth Logo Gear                   41701071 Mug                        United States     United States        TX                to be paid         1              18.45                      14.51                3.94

9 Dec 20    16 Dec 20 Podfather Logo                                    41549571 Mug                        United Kingdom    United Kingdom       Kent              to be paid         1              12.03                       9.62                2.41

12 Nov 20   13 Nov 20 Blind Justice CSTT                                40039977 iPhone 11 Pro Max - Tough United States      United States        CA                paid               1              35.66                      28.08                7.58

7 Sep 20    10 Sep 20 Secret Policeman's Charity Ball                   38212584 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

7 Sep 20    9 Sep 20    Fraudster Island                                38212584 Magnet                     United States     United States        CA                paid               1               7.60                       6.43                1.17

7 Sep 20    10 Sep 20 The Big Liebowski                                 38212584 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

3 Aug 20    14 Aug 20 Podfather Logo                                    37175557 Macbook Pro 16" (2019)     United States     United States        MI                paid               2              54.70                      42.08               12.62

27 Jul 20   31 Jul 20   Podfather Logo                                  36947041 Graphic T-Shirt            Australia         Australia            NSW               paid               1              31.23                      24.68                6.55

11 Jul 20   14 Jul 20   Podfather Logo                                  36458788 Macbook Pro 15" (2014)     United States     United States        MI                paid               2              54.70                      42.08               12.62

18 Feb 20   20 Feb 20 The Usual Suspects                                33420677 Greeting Card              United Kingdom    United Kingdom       SCOTLAND          paid               1               1.58                       1.26                0.32

25 Nov 19   27 Nov 19 The Big Liebowski                                 31318617 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

25 Nov 19   27 Nov 19 Willy Clinton and the Fraud Factory               31318617 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

25 Oct 19   28 Oct 19   Blind Justice CSTT                              30768137 Classic T-Shirt            United Kingdom    United Kingdom       ENGLAND           paid               1              20.36                      16.29                4.07

11 Oct 19   N/A         Podfather Logo                                  30544318 Graphic T-Shirt            United States     United States        IL                cancelled          1              32.18                      25.19                6.99

23 Sep 19   24 Sep 19 The Russians Are Coming! The Russians Are Coming! 30255308 Classic T-Shirt            United States     United States        WI                paid               1              16.69                      13.04                3.65

9 Aug 19    11 Aug 19 Crowdsource The Truth Logo Gear                   28554623 Floor Pillow               United States     United States        IL                paid               1              35.06                      29.56                5.50




                                                                                                                             1
            Case 1:18-cv-08653-VEC-SDA Document 189 Filed 01/28/21 Page 86 of 86



                                                                                                           artist-sales-report-2021-01-23 (2)
Order Date Ship Date Work                                               Order #    Product                  Fulfilment Country Destination Country Destination State Status       Quantity Retail Price (USD) Manufacturing Price (USD) Artist Margin (USD)

11 Dec 20   16 Dec 20 Crowdsource The Truth Logo Gear                   41701071 Mug                        United States     United States        TX                to be paid         1              18.45                      14.51                3.94

9 Dec 20    16 Dec 20 Podfather Logo                                    41549571 Mug                        United Kingdom    United Kingdom       Kent              to be paid         1              12.03                       9.62                2.41

12 Nov 20   13 Nov 20 Blind Justice CSTT                                40039977 iPhone 11 Pro Max - Tough United States      United States        CA                paid               1              35.66                      28.08                7.58

7 Sep 20    10 Sep 20 Secret Policeman's Charity Ball                   38212584 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

7 Sep 20    9 Sep 20    Fraudster Island                                38212584 Magnet                     United States     United States        CA                paid               1               7.60                       6.43                1.17

7 Sep 20    10 Sep 20 The Big Liebowski                                 38212584 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

3 Aug 20    14 Aug 20 Podfather Logo                                    37175557 Macbook Pro 16" (2019)     United States     United States        MI                paid               2              54.70                      42.08               12.62

27 Jul 20   31 Jul 20   Podfather Logo                                  36947041 Graphic T-Shirt            Australia         Australia            NSW               paid               1              31.23                      24.68                6.55

11 Jul 20   14 Jul 20   Podfather Logo                                  36458788 Macbook Pro 15" (2014)     United States     United States        MI                paid               2              54.70                      42.08               12.62

18 Feb 20   20 Feb 20 The Usual Suspects                                33420677 Greeting Card              United Kingdom    United Kingdom       SCOTLAND          paid               1               1.58                       1.26                0.32

25 Nov 19   27 Nov 19 The Big Liebowski                                 31318617 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

25 Nov 19   27 Nov 19 Willy Clinton and the Fraud Factory               31318617 Mug                        United States     United States        CA                paid               1              15.76                      12.41                3.35

25 Oct 19   28 Oct 19   Blind Justice CSTT                              30768137 Classic T-Shirt            United Kingdom    United Kingdom       ENGLAND           paid               1              20.36                      16.29                4.07

11 Oct 19   N/A         Podfather Logo                                  30544318 Graphic T-Shirt            United States     United States        IL                cancelled          1              32.18                      25.19                6.99

23 Sep 19   24 Sep 19 The Russians Are Coming! The Russians Are Coming! 30255308 Classic T-Shirt            United States     United States        WI                paid               1              16.69                      13.04                3.65

9 Aug 19    11 Aug 19 Crowdsource The Truth Logo Gear                   28554623 Floor Pillow               United States     United States        IL                paid               1              35.06                      29.56                5.50




                                                                                                                             1
